Third District Court of Appeal
                               State of Florida

                      Opinion filed September 7, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1309
                      Lower Tribunal No. F19-10521
                          ________________


                       Tavaris Donte Servants,
                                 Petitioner,

                                     vs.

                         The State of Florida,
                                Respondent.



     A Case of Original Jurisdiction—Prohibition.

     Tavaris Donte Servants, in proper person.

      Ashley Moody, Attorney General, and Michael W. Mervine, Chief
Assistant Attorney General, for respondent.


Before SCALES, MILLER, and GORDO, JJ.

     PER CURIAM.
      Denied. See Johnson v. State, 974 So. 2d 363, 364 (Fla. 2008)

(“[C]riminal defendants have no right under the Sixth Amendment or under

the Florida Constitution to engage in ‘hybrid representation’—that is, to

simultaneously represent themselves and be represented by counsel.”);

Salser v. State, 582 So. 2d 12, 14 (Fla. 5th DCA 1991) (citations omitted)

(“[T]he defendant may have the right under certain circumstances to waive

counsel and represent himself but the defendant has no right to be

represented for the purposes that suit him and unrepresented for other

purposes.    Courts in other jurisdictions we have identified that have

considered this issue agree that such pro se motions are invalid.”); Harden

v. State, 152 So. 3d 626, 627 (Fla. 3d DCA 2014) (“[A] pro se demand for

speedy trial that has not been adopted by the defendant’s counsel cannot be

entertained on the merits.”); State v. Templar-O’Brien, 173 So. 3d 1129,

1132 (Fla. 2d DCA 2015) (“A pro se notice of expiration of speedy trial period

and a motion for discharge filed while represented by counsel are nullities,

having no legal force or effect.”); Logan v. State, 846 So. 2d 472, 476 (Fla.

2003) (“Only when a pro se criminal defendant is affirmatively seeking to

discharge his or her court-appointed attorney have the courts of this state

not viewed the pro se pleading in which the request to discharge is made as

unauthorized and a ‘nullity.’”).



                                      2